Per Curiam.
This case is before us on motions for rehearing filed by the appellant, D S Avionics Unlimited LLC, and the appellee, U.S. Specialty Insurance Company, concerning our opinion in U.S. Specialty Ins. Co. v. D S Avionics .1 We overrule the motions, but we modify the opinion as follows:
In the "Declaratory Judgment Was Premature" subsection, we strike the third sentence of the first paragraph, including footnote 14.2 Also in the same subsection, after the fourth sentence of the second paragraph,3 we insert the following sentence: " 'This rule embraces not only cases where the identical issues between the same parties are sub judice , but also possibly cases in which the issues only are identical but not the parties.' "4
The remainder of the opinion shall remain unmodified.
FORMER OPINION MODIFIED.
MOTIONS FOR REHEARING OVERRULED.

U.S. Specialty Ins. Co. v. D S Avionics , 301 Neb. 388, 918 N.W.2d 589 (2018).


Id . at 398, 918 N.W.2d at 596.


Id . at 399, 918 N.W.2d at 596.


Strawn v. County of Sarpy , 146 Neb. 783, 788, 21 N.W.2d 597, 600 (1946).